Citation Nr: 9921949	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1988 to 
December 1993.

The issue of entitlement to service connection for a back 
disorder was previously denied by a Department of Veterans 
Affairs (VA) rating decision of June 1994.  The veteran did 
not appeal that determination within one year of the notice 
thereof and that decision became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of April 1997, by the Columbia, South Carolina Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim for service connection for a back disorder.  Following 
the receipt of a VA hospital report, a rating action in 
August 1997 confirmed the denial of the veteran's attempt to 
reopen his claim.  The notice of disagreement with the above 
decisions was received in September 1997.  The statement of 
the case was issued in September 1997.  The substantive 
appeal was received in November 1997.  The veteran appeared 
and offered testimony at a hearing before a hearing officer 
at the RO in March 1998.  A transcript of that hearing is of 
record.  A supplemental statement of the case was issued in 
May 1998.  A private treatment report was received in April 
1998.  A supplemental statement of the case was issued in 
June 1998.  The appeal was received at the Board in February 
1999.  

On June 16, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board in 
Washington, D.C.  A transcript of that hearing is also of 
record.  At this hearing, the veteran submitted additional 
evidence and waived RO consideration of such evidence.  38 
C.F.R. § 20.1304(c) (1998).  


FINDINGS OF FACT

1.  In an unappealed June 1994 rating decision, the RO denied 
service connection for a back disorder.  

2.  The evidence submitted since the June 1994 rating 
decision includes numerous medical records, including an 
opinion from the veteran's treating physician, indicating 
that the veteran's current back disorder is due to an injury 
that he received to his lower back in 1992 while loading an 
airplane in service; therefore, the evidence is new and 
material as it bears directly and substantially on the 
specific matter under consideration and it is so significant 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's claim for service connection for a back 
disorder is plausible.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1994 rating decision 
wherein the RO denied entitlement to service connection for a 
back disorder is new and material, and the veteran's claim 
for that benefit has been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The claim for service connection for a back disorder is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  The Board notes that the applicable regulation 
requires that new and material evidence is evidence which has 
not been previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).  

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) has stated that "new" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence must 
be more that merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In order for evidence to be "material," 
in Colvin the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Second, if the 
evidence is new and material, the Board must reopen the claim 
and review all the evidence of record to determine the 
outcome of the claim on the merits.  The first step involves 
three questions: (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)? (2) Is it "probative" of the issues at 
hand? (3) If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
stated that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  The 
Colvin test, as noted above, requires that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  Whereas 38 C.F.R. 
§ 3.156(a) requires that, to reopen a claim, evidence 
submitted must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  In 
Colvin, the United States Court of Appeals for the Federal 
Circuit stated that the Court "impermissibly replaced the 
agency's judgment with its own" and "imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans' 
benefits."  Colvin was therefore specifically overruled by 
the United State Court of Appeals for the Federal Circuit in 
Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision. United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin which, the 
Board notes, was reiterated in Evans.  Inasmuch as the 
definition of "new" was not addressed by the United States 
Court of Appeals for the Federal Circuit, it appears that 
guidance in that regard provided by the Court is consistent 
with the controlling regulation.  However, the RO and the 
Board should no longer require that new evidence create a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome to reopen the claim.  Rather, the RO and 
the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.  

When this case was considered by the RO in June 1994, the 
record was fairly clear.  The record showed that the veteran 
served on active duty from February 1988 to December 1993.  
The service medical records reflect that the veteran was seen 
on September 21, 1992 for complaints of low back pain in the 
middle of the back since morning; the veteran reported that 
he was doing some pre-flight inspections when his back 
started to hurt.  It was noted that the veteran lifted a tool 
box that weighed between 50 to 100 pounds.  The veteran 
described the pain as sharp; he also stated that the pain 
increased with sitting down or standing.  The assessment was 
lower back pain-muscular pain; he was prescribed bed rest and 
Motrin.  On September 23, 1992, it was noted that the veteran 
was still having some pain in the mid lower back; he reported 
occasional spasm of pain while walking.  It was noted that 
the veteran was doing better.  The assessment was muscular 
back pain, better, with no evidence of radiculopathy.  

Also of record in June 1994 was the report of a VA 
compensation examination conducted in February 1994, 
indicating that the veteran had complaints of back pain.  The 
veteran indicated that he strained his back while he was 
performing some lifting as a load master.  It was noted that 
this was a transient episode of back pain, and the veteran 
had no back symptoms at the time of the examination.  It was 
observed that the veteran ambulated with a normal heel/toe 
gait with a normal stance phase and cadence.  His back showed 
no postural and no physical deformity.  There was no 
scoliosis.  Range of motion was with normal limits with no 
pain.  He had no evidence of muscular spasm, and no evidence 
of muscular atrophy in his thoracic or lumbar spine was 
noted.  The pertinent diagnosis was remote history of back 
strain with resolved back strain.  

As noted above, the RO denied the veteran's claim for service 
connection for a back disorder in a rating action dated in 
June 1994.  This decision was based on a finding that while 
service medical records showed treatment for back strain, 
that was a temporary condition which resolved with treatment, 
and no permanent residual disability was shown at the time of 
separation.  Moreover, it was noted that current VA 
examination reported the back to be normal.  

The evidence of record since the June 1994 decision 
essentially consists of: VA outpatient treatment reports 
dated from May 1996 to March 1997; a VA hospital report dated 
in April 1997; a VA treatment report dated in April 1997; 
testimony offered by the veteran at a personal hearing at the 
RO in March 1998; a private treatment report from D. Michael 
Woodward, M.D. dated in March 1998; and testimony offered by 
the veteran and his father in June 1999.  

The Board notes that the newly received medical records are 
both "new and material;" that is, we find that the evidence 
associated with the file is probative of the issue at hand.  
Significantly, the medical evidence tends to show that the 
veteran currently suffers from a chronic back disorder.  The 
records reflect that the veteran was admitted to a hospital 
in April 1997, with a diagnosis of right S1 radiculopathy; it 
was noted that the veteran had a history of low back pain 
since 1993, which resolved and then restarted spontaneously 
in October 1996.  The record indicates that the veteran 
underwent a lumbar laminectomy and discectomy.  

In his March 1998 treatment report, Dr. Woodward reported a 
diagnosis of chronic low back pain, status post surgical 
discectomy at L5-S1, resulting from initial injuries received 
in the work related accident that occurred in 1992.  Dr. 
Woodward also reported that the veteran had been advised 
that, within reasonable degree of medical certainty, the 
chronic back pain that he developed (leading ultimately to 
surgical discectomy in 1997) is directly related to the 
initial injuries that he received to his lower back in 1992, 
which occurred while loading an airplane as part of his 
duties while serving in the Air Force.  

The Board further notes that the veteran's testimony 
regarding his symptoms is also new and material.  The 
veteran's testimony is assumed to be true for the purpose of 
determining whether evidence is new and material, and they 
are probative as to the questions of continuity of 
symptomatology and existence of a present disability.  
Similarly, the testimony offered by the veteran's father, and 
lay statements submitted by the veteran are also probative on 
the question of the existence of a present disability and 
continuity of symptomatology following discharge from 
service.  

In light of the above, the Board has determined that the 
additional evidence is new and material as it bears directly 
and substantially on the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, his claim 
for entitlement to service connection for a back disorder is 
reopened.  

Following the Federal Circuit's decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Court had the opportunity 
to discuss the relationship between determinations of new and 
material evidence to reopen and those of well-groundedness.  
See Elkins v. West, 12 Vet. App. 209 (1999).  The Court also 
noted that, in rejecting the Colvin reasonable-possibility-
of-outcome-change test, Hodge effectively decoupled the 
existing relationship under the Court's caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen.  Prior to Hodge, no opinion of the Court 
ever suggested that evidence that was sufficient to reopen 
might not be sufficient to well ground a claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (quoting Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992)) (new and material 
evidence "is, by its nature, well[ ]grounded".); Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (a lower evidentiary 
threshold is applicable to determining whether a claim is 
well grounded);  Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
claim and that needed to satisfy the third new-and-material-
evidence requirement ("reasonable possibility") is slight.).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded.  The Secretary has the duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the claimant has presented a well grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well grounded claim, his appeal must fail, and there is no 
duty to assist him in the further development of his claim, 
as any such additional development would be futile.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  As explained below, the 
Board finds that the veteran's claim is well-grounded.  

Service connection will be granted if it is shown that a 
particular disease or injury resulting in disability was 
incurred or aggravated during active duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

The service medical records clearly show that the veteran 
received treatment for low back pain as a result of a lifting 
injury during service in 1992; the veteran was treated with 
bed rest and medication.  Post service treatment records 
indicate that the veteran sought medical treatment for his 
back disorder in February 1997, and he underwent back surgery 
in April 1997.  The veteran testified that he has suffered 
from constant back pain ever since his discharge from 
service.  Moreover, in his treatment report dated in March 
1998, Dr. Michael Woodward reported the veteran had been 
advised that, within reasonable degree of medical certainty, 
the chronic back pain that he developed (leading ultimately 
to surgical discectomy in 1997) is directly related to the 
initial injuries that he received to his lower back in 1992, 
which occurred while loading an airplane as part of his 
duties while serving in the Air Force.  

In light of the above findings, the Board is of the opinion 
that the veteran has presented a well-grounded claim of 
service connection for a back disorder.  


ORDER

The veteran's claim of entitlement to service connection for 
a back disorder is both reopened and well-grounded.  The 
appeal is granted to this extent only. 


REMAND

In view of the favorable action taken above, to find the 
claim for service connection for a back disorder to be 
reopened and well-grounded, the next step is to evaluate the 
merits of the claim.  Such action, requiring the weighing of 
the evidence, must only be done after ensuring that VA's duty 
to assist in the development of well-grounded claims has be 
fulfilled.  

In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  However, at this juncture, de novo 
review requires that all the evidence be carefully weighed, 
that probative weight be assigned to each item of evidence, 
and that credibility be assessed.  

The board notes that at his hearing in June 1999 the veteran 
indicated that he had worked a the Sands Ocean Club in Myrtle 
Beach in 1998 and had injured his back and had claimed 
Workers' Compensation.  The Board believes that the records 
of this injury should be requested.  The veteran also 
indicated that he had received treatment at the Charleston VA 
Medical Center and the Board finds that all his VA treatment 
records should be obtained.

The case is REMANDED to the RO for the following development: 

1.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the claims file and 
associate them with the claims file, 
including any records from the Charleston 
VA medical facility.  

2.  The RO should request the veteran's 
records regarding his back injury from 
Sands Ocean Club in Myrtle Beach in 1998 
and from` Workers' Compensation.

3.  Thereafter, the RO should adjudicate 
the veteran's claim of entitlement to 
service connection for a back disorder.  
In doing so, the RO should consider all 
of the evidence on a de novo basis..  
Each item of evidence should be carefully 
weighed and the probative weight assigned 
thereto.  The credibility of the evidence 
should be assessed and discussed.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  On remand 
the veteran is free to submit additional evidence and 
argument on the questions at issue to the Board.  Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

